DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iitsuka et al. (US 2015/0249166) in view of Sheats et al. (US 2007/0295390).
Regarding claim 1, Iitsuka discloses a photovoltaic cell module (see Figure 1) comprising: 
a thin plate-like photovoltaic cell (5; [0052]) enclosed in a transparent sealing material (filling resin 6); 
a transparent face plate (transparent insulating substrate 1) laminated and adhered on a surface of the sealing material on a light receiving surface side of the photovoltaic cell (see Figure 1); and 
a decorative layer (anti-glare film 10) laminated and adhered on the face plate (see Figure 1), wherein a transparent resin (inorganic binder 11 such as polysilazane; [0073]-[0077]) is employed as base material of the decorative layer and a scaly glitter pigment (inorganic fine particles 12) having a light transmissive property is dispersed in the decorative layer ([0068]).
While Iitsuka does not expressly disclose a surface direction of the scaly glitter pigment is oriented along a surface of the face plate and a length of the surface direction is greater than a length of a thickness of the scaly glitter pigment, the reference discloses the scaly glitter 
Sheats discloses it is well known in the art before the effective filing date of the claimed invention to use silica particles in oblong or flake shapes with a longest dimension of less than 1 micron ([0065]) in an organic hardcoat protective layer for solar cells ([0062]), where Iitsuka discloses the desirability for the anti-glare film to have high physical durability such as hardness ([0013]).
Therefore, as Iitsuka is not limited to any specific examples of the shape of the inorganic particles made of silica and as nonspherical shapes such as oblong and flake shapes for such silica nanoparticles were well known in the art before the effective filing date of the claimed invention, as evidenced by Sheats above, such that a length of the surface direction would be greater than a length of a thickness of the scaly glitter pigment, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any silica nanoparticle having a nonspherical shape, including one having an oblong shape or flake shape in the device of Iitsuka.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and one of ordinary skill in the art would have a reasonable expectation of success in doing so. 

	Regarding claim 2, modified Iitsuka discloses all the claim limitations as set forth above, and further discloses the length of the surface direction of the scaly glitter pigment is in 5-300 µm and the length of the thickness of the scaly glitter pigment is 0.1-10 µm (it is disclosed the average particle size is preferably 0.1 to 5 microns in the length direction and the thickness of the layer is 1.5 to 12 microns, as set forth above).
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 3, modified Iitsuka discloses all the claim limitations as set forth above, and further discloses the scaly glitter pigment is at least one of interference alumina flake, interference mica flake, glass flake, interference silica flake, and interference talc flake (as set forth above).
claim 4, modified Iitsuka discloses all the claim limitations as set forth above, and further discloses a content of the scaly glitter pigment in the decorative layer before a curing is from 1 weight % to 5 weight %, as set forth above, but the reference does not expressly disclose the content of the scaly glitter pigment in the decorative layer before its curing is from 3 weight % to 40 weight %.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 5, modified Iitsuka discloses all the claim limitations as set forth above, and further discloses the decorative layer is a film having a thickness of 1.5 to 12 µm (it is disclosed the maximum height of the film is preferably 1 to 10 microns ([0080]), where the thickness is preferably 0.5 to 2 microns ([0079]), which means the film has a thickness between 1.5 to 12 microns) and does not expressly disclose the decorative layer is a film having a thickness of 3-70 µm.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 6, modified Iitsuka discloses all the claim limitations as set forth above, and further discloses an average value of a total light transmittance in a wavelength range from 450 nm to 900 nm of the decorative layer is 50% - 85% (it is disclosed infrared light having a wavelength of 900 nm or more is reflected ([0081]), which means wavelengths below 900 nm are transmitted).
Regarding claim 7, modifiied Iitsuka discloses all the claim limitations as set forth above, but the reference does not expressly disclose the transparent resin used as the base material of the decorative layer is a resin which maintains a layer structure in a heat press process for enclosing the photovoltaic cell in the sealing material.
It is noted that limitations directed to the method of making the photovoltaic cell module (e.g. using “a heat press process for enclosing the photovoltaic cell in the sealing material” with the presence of the decorative layer) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113.  Therefore, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
Regarding claim 8, modified Iitsuka discloses all the claim limitations as set forth above, but the reference does not expressly disclose the transparent resin used as the base material of the decorative layer is a resin which has a softening temperature higher than a temperature of the decorative layer during the heat press process.
It is noted that limitations directed to the method of making the photovoltaic cell module (e.g. the heat press process) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113.  Therefore, since the photovoltaic cell module as claimed is substantially the same as the photovoltaic cell module disclosed by modified Iitsuka, as set forth above, the claim is unpatentable even though the photovoltaic cell module of modified Iitsuka was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
claim 9, modified Iitsuka discloses all the claim limitations as set forth above, and further discloses a transparent hard coat layer (second inorganic layer 20) made of an active energy ray curable type coating composite is laminated on the decorative layer (it is disclosed the second inorganic layer comprises a binder 21 in which a catalyst is included for the curing of the film ([0093]) and that the curing can be performed at 80 degrees C ([0100]), where heat is an active energy ray; see Figure 2).
Regarding claim 13, modified Iitsuka discloses all the claim limitations as set forth above, and further discloses a back plane member (back sealing plate 7) of a color different from that of a light receiving surface of the photovoltaic cell is laminated on a surface of the sealing material on a side opposite to the light receiving surface of the photovoltaic cell (see Figure 1).
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iitsuka et al. (US 2015/0249166) in view of Sheats et al. (US 2007/0295390), as applied to claim 1 above, in view of Itoyama et al. (US 5,589,006).
Regarding claim 10, modified Iitsuka discloses all the claim limitations as set forth above, and further discloses a back plane member (7) is laminated on a surface of the sealing material on a side opposite to the light receiving surface of the photovoltaic cell (see Figure 1), but the reference does not expressly disclose the back plane member exhibiting a substantially same color as a light receiving surface of the photovoltaic cell.
Itoyama discloses the use of a colored back plane member (107) colored black, dark blue, or brown to provide high solar heat collecting as a heat collecting plate for the solar module (C9/L64-C10/L2; see Figure 1c), where it is well known in the art by one of ordinary skill 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the back plane member of modified Iitsuka to have a surface color such as dark blue or brown, as taught by Itoyama above, so that the back plane member can act as a heat collecting plate for the solar module to dissipate heat, as taught by Itoyama, and also exhibit substantially the same color as the photovoltaic cell.
Regarding claim 11, modified Iitsuka discloses all the claim limitations as set forth above, and further discloses a back plane member (7) is laminated on a surface of the sealing material on a side opposite to a light receiving surface of the photovoltaic cell (see Figure 1), but the reference does not expressly disclose the back plane member is black.
Itoyama discloses the use of a colored back plane member (107) colored black, dark blue, or brown to provide high solar heat collecting as a heat collecting plate for the solar module (C9/L64-C10/L2; see Figure 1c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the back plane member of modified Iitsuka to have a surface color such as black, as taught by Itoyama above, so that the back plane member can act as a heat collecting plate for the solar module to dissipate heat, as taught by Itoyama.
Regarding claim 12, modified Iitsuka discloses all the claim limitations as set forth above, and further discloses a transparent back plane member (back sealing plate 7; it is 
Itoyama discloses the use of a back reinforcement member (107) colored black, dark blue, or brown to provide high solar heat collecting as a heat collecting plate for the solar module (C9/L64-C10/L2; see Figure 1c), where the back reinforcement member also acts as a frame (see Figure 1d).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the installation mount or frame of modified Iitsuka to have a surface color such as black, as taught by Itoyama above, so that the installation mount or frame can act as a heat collecting plate for the solar module to dissipate heat, as taught by Itoyama.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iitsuka et al. (US 2015/0249166) in view of Sheats et al. (US 2007/0295390), as applied to claim 1 above, in view of Niinobe et al. (US 2013/0206210).
Regarding claim 14, modified Iitsuka discloses all the claim limitations as set forth above, but the reference does not expressly disclose a film layer exhibiting a substantially same color as that of a light receiving surface of the photovoltaic cell is interposed between a back 
Niinobe discloses a photovoltaic module (100) comprising a film layer (6) exhibiting the substantially same color as that of a light receiving surface of the photovoltaic cell ([0052] and [0054]) is interposed between a back surface of the photovoltaic cell opposite to the light receiving surface side of the photovoltaic cell (outer surface of rear surface protective member 3) and the surface of the sealing material (rear surface of sealing resin 42) (see Figure 1-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a film layer exhibiting substantially the same color as that of a light receiving surface of the photovoltaic cell on the rear side of the photovoltaic module of modified Iitsuka, as taught by Niinobe above, so that light can be reflected back to the photovoltaic cells for enhancement of conversion efficiency, as taught by Niinobe ([0056]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iitsuka et al. (US 2015/0249166) in view of Sheats et al. (US 2007/0295390), as applied to claim 1 above, in view of Balasubramanian et al. (US 2016/0218234).
Regarding claim 15, modified Iitsuka discloses all the claim limitations as set forth above, but the reference does not expressly disclose a printed layer in which an arbitrary pattern can be printed is laminated on the decorative layer.
Balasubramanian discloses forming a printed layer on the light receiving side of a solar module (abstract; see Figure 2B).
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721